MORRISON, Judge.
The opinion heretofore rendered herein is withdrawn and the following substituted in lieu thereof.
Relator was charged by indictment with robbery by firearms. He entered a plea of guilty before the court in Cause No. 13,262 and was awarded a term of 25 years in said cause. The judgment therein recites that the relator was found guilty of robbery by assault.
This Court has now been furnished with evidence that the district attorney moved to dismiss the firearms count in such indictment.
These being the facts, the judgment is valid.
Since relator is confined under a valid judgment and sentence, it will not be necessary for us to pass upon the validity of the other sentences by virtue of which he is confined.
The State’s motion for rehearing is granted, and the relief prayed for is denied.